Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 [EXECUTION VERSION] AMENDED AND RESTATED EMPLOYMENT AGREEMENT This AGREEMENT (this  Agreement ) is made and entered into as of August 28, 2008 (the  Effective Date ), by and between, Syncora Holdings Ltd., a Bermuda corporation (the  Company ), and Claude L. LeBlanc (the  Executive ) to amend and restate an existing employment agreement between the parties, dated as of January 1, 2008 (the  Prior Agreement ). WHEREAS, the Executive has been employed by the Company as its Executive Vice President, Corporate Development & Strategy; WHEREAS, the Company has asked the Executive to perform services in addition to those contemplated by, and beyond the scope of, the Prior Agreement, and wishes to compensate the Executive therefor, and for the successful performance of such services; WHEREAS, the Executive and the Company wish to amend the Prior Agreement to, among other things, bring it into compliance with the requirements of Section 409A of the Internal Revenue Code and the Treasury Regulations and other official guidance promulgated thereunder; and WHEREAS, the Company has requested the Executive to continue in the employ of the Company in a different capacity that the Company has viewed and continues to view as critical to its restructuring process, and the Executive has agreed to do so, subject to the terms and conditions set forth in this Agreement, including changes to certain compensation and benefit arrangements, including certain existing rights, all as more specifically set forth herein; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the Company, and the Executive (the  Parties ) hereby agree as follows: 1. EMPLOYMENT. The Company hereby employs the Executive, and the Executive hereby accepts employment with the Company, for the term of this Agreement as set forth in Section 2, below, in the position and with the duties and responsibilities set forth in Section 3, below, and upon such other terms and conditions as are hereinafter stated. 2. TERM OF EMPLOYMENT. The stated term of the Executives employment under this Agreement commenced on January 1, 2008 and, from and after the Effective Date, shall continue on a month-to-month basis thereafter (the Term) until terminated for any reason by the Company or by the Executive, in either case, upon 30 days prior written notice to the other party. 3. POSITIONS, DUTIES AND RESPONSIBILITIES. (a) General . As of the Effective Date, the Executives title and position with the Company shall change from Executive Vice President, Corporate Development & Strategy of the Company to Special Advisor to the Companys Board of Directors (the  Board ). In such position, the Executive shall report directly to the Chairman of the Board (the  Chairman ), and the Executives duties shall be limited to those duties and responsibilities related to the Companys restructuring and related activities (including those described below in this Section 3(a)) that are reasonably requested by the Chairman. The Executive shall have the authority normally associated with a position such as his position and that is otherwise bestowed upon him by the Chairman. In addition to duties and responsibilities related to the Companys restructuring, the Executives duties and responsibilities shall include, without limitation, ( i ) working with senior management to develop the Companys corporate strategy, ( ii ) overseeing all corporate development activities, ( iii ) overseeing capital management and pricing model development, and ( iv ) managing rating agency relations. During the Term, the Executive shall devote his full business time to the business and affairs of the Company and its subsidiaries, and shall use his best efforts, skills and abilities to promote the interests of the Company and its subsidiaries; provided , however , the Executive may serve on up to two boards of directors of other entities, so long as such service does not interfere with the Executives performance of his duties hereunder or result in any conflict of interest with the Company. (b) Performance of Services . The Executives services under this Agreement, which are global in nature, shall be performed in Bermuda, however, Executive may be reasonably requested by the Company to perform services elsewhere in accordance with the guidelines established by the Company from time to time for the location of the performance of services on behalf of the Company and its subsidiaries. The Executive acknowledges that the Company may require the Executive to travel to the extent such travel is reasonably necessary to perform the services hereunder and that such travel may be extensive.
